Citation Nr: 0010363	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-15 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Death and Indemnity Compensation (DIC) 
benefits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to June 
1977, and died on September [redacted], 1997.  The appellant 
is the veteran's mother.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefit sought.  The appellant 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals (BVA or Board) for resolution.  

As a preliminary matter, the Board observes that an 
individual woman who claims to be the veteran's surviving 
spouse has been denied entitlement to DIC benefits by an 
Administrative decision dated December 1999.  She was 
notified of that decision and of her appellate rights by a 
letter dated in February 2000.  The file does not contain a 
Notice of Disagreement, and as such, this matter is not 
currently before the Board.  


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1997, of 
arteriosclerotic heart disease.  

2.  There is no competent medical evidence of a nexus or link 
between the cause of the veteran's death and service or his 
service-connected paranoid schizophrenia.  

3.  A 100 percent disability rating had been in effect for 
the veteran's service-connected paranoid schizophrenia for 
more than ten (10) years prior to his death.  

4.  The appellant was shown to be a dependent of the veteran 
at the time of his death, but is not a surviving spouse or 
child of the veteran.  


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death under 38 U.S.C.A. § 1310 is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The requirements for entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 1991).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death was a 
consequence of his service-connected paranoid schizophrenia, 
rated as 100 percent disabling at the time of his death.  
Specifically, she maintains that the veteran took too much of 
his prescribed medications for his service-connected paranoid 
schizophrenia, and that such overdose in conjunction with 
other physical and psychiatric disabilities resulted in his 
death.  

The law provides that benefits arising from the death of a 
veteran may be granted to a parent of a veteran who dies from 
a service-connected disability.  See 38 U.S.C.A. § 1310 (West 
1991).  A service-connected disability is one that was 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a) 
(1999).  A principal cause of death is one which, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  See 38 C.F.R. § 3.312(b) (1999).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c) (1999).  

In addition, under 38 U.S.C.A. § 1318 (West 1991), 
compensation may be payable to the surviving spouse or child 
of a deceased veteran who had been continuously rated as 100 
percent disabled for a service-connected disability at the 
time of his or her death.  However, as noted, compensation 
under 38 U.S.C.A. § 1318 is limited to surviving spouses or 
children, and there is no provision under the statute for 
compensation for surviving dependent parents.  

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation, or is meritorious on its own.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In a case such as this, where the 
determinative issue involves a question of medical causation, 
competent medical evidence in support of the claim is 
required in order that the claim can be found well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the 
evidence presented by the appellant fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boek v. 
Brown, 6 Vet. App. 14, 17 (1993).  

The veteran died on September [redacted], 1997.  At the time of his 
death, he was in receipt of a 100 percent disability 
evaluation for paranoid schizophrenia, which had been 
effective for some 13 years, from February 15, 1984.  He was 
not service-connected for any other disabilities.  
Arteriosclerotic heart disease was listed as the sole cause 
of death on the veteran's death certificate.  There was no 
indication that any of the veteran's medications prescribed 
for his paranoid schizophrenia played any role in his death, 
or that his service-connected paranoid schizophrenia was 
either a direct or contributory cause of death.  

The veteran's service medical records fail to include any 
mention of arteriosclerotic heart disease.  Clinical 
treatment records, dating from approximately July 1977 
through September 1997 fail to disclose a diagnosis of or 
treatment for arteriosclerotic heart disease within any 
presumptive period dating from the time of the veteran's 
discharge from service in June 1977.  The treatment records 
do not contain any medical opinion suggesting that 
arteriosclerotic heart disease was incurred, aggravated or 
related to his service-connected paranoid schizophrenia.  In 
addition, the clinical treatment records do not contain any 
indication that the veteran's prescribed medication either 
cause, aggravated or were related to arteriosclerotic heart 
disease.  

The report of an autopsy conducted shortly after the 
veteran's death in September 1997 shows that the veteran had 
arteriosclerotic heart disease.  The lumen of the left 
anterior descending coronary artery was 90 percent occluded 
by plaque.  In addition, the veteran had left ventricular 
hypertrophy.  He was also characterized as having been 
morbidly obese.  A toxicology examination was also conducted, 
which showed that the veteran had small amounts of Doxepin 
and Nordoxepin in his blood and urine.  No other toxic or 
controlled substances were indicated.  The veteran's death 
was determined to have been the result of natural causes, and 
the autopsy examiner's report failed to include any 
suggestion that the veteran had taken an overdose of his 
prescribed medication prior to his death, or that his 
medication had otherwise played any role in his death.  

The Board has thoroughly reviewed the foregoing, and 
concludes that the appellant has not submitted any competent 
medical evidence of a nexus or link between the veteran's 
death and his service-connected paranoid schizophrenia or any 
other incident of his active service.  The evidence of record 
clearly establishes that the veteran died of arteriosclerotic 
heart disease, and that his death was attributed to natural 
causes pursuant to the autopsy examination conducted shortly 
following his death.  In short, there is no medical evidence 
or medical opinion to suggest that the veteran's death or the 
arteriosclerotic heart disease was caused by an overdose of 
medication or by his service-connected paranoid 
schizophrenia.  

In addition, lay statements by the appellant that the 
veteran's death was caused by an overdose of his prescribed 
medication for his paranoid schizophrenia do not constitute 
medical evidence.  As a lay person, lacking in medical 
training and expertise, the appellant is not competent to 
address an issue requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Absent an opinion 
by a medical professional that the veteran's death was 
incurred as a result, either direct or indirect, of his 
prescribed medication or as a result of his paranoid 
schizophrenia generally, the appellant's claim is not well 
grounded and must be denied on that basis.  

For the above reasons, it is the decision of the Board that 
the appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection for the cause of the veteran's death, or for 
entitlement to DIC benefits.  The Board has not been made 
aware of any additional evidence that is available which 
could serve to well ground the appellant's claim.  As the 
duty to assist is not triggered here by a well-grounded 
claim, the Board finds that the VA has no obligation to 
further develop the appellant's claim.  See 38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

Further, as noted, a 100 percent evaluation for service-
connected paranoid schizophrenia had been in effect for more 
than 10 years prior to the veteran's death.  In such 
circumstances, DIC benefits are available to the veteran's 
surviving spouse or child under 38 U.S.C.A. § 1318 (West 
1991).  However, in this case, the appellant is the veteran's 
dependent mother, and is not either a surviving spouse or 
child.  There are no provisions for DIC benefits to be 
payable to a surviving dependent parent under 38 U.S.C.A. 
§ 1318.  Accordingly, the Board finds that the appellant is 
not entitled to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  

In reaching this decision, the Board observes that there is 
no statutory or regulatory provision that enables it to 
disregard the law and provide the relief that the appellant 
requests.  In such a case as this, where the law and not the 
evidence is dispositive of the issue before the Board, with 
respect to entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318, the claim must be denied because of a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Therefore, the appellant's claim must be 
denied.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to DIC benefits under 38 U.S.C.A. § 1310 (West 
1991) is denied.  

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 (West 
1991) is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 




- 6 -






- 1 -


